Case 1:18-cv-01377-HYJ-PJG ECF No. 54-25 filed 09/30/20 PagelD.827 Page 1 of 4

EXHIBIT 21
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-25 filed 09/30/20 PagelD.828 Page 2 of 4

 

Jim Smith
} From: Virginia Whitt
; __ wt Thursday, May 15, 2014 10:27 AM
cs Jim Smith
aubject: FW: Re; Tattler lid order
Attachments: TattlerCreditApp.xls; TattlerOrderFormxis

| received this message from Loren | don't know if it is in response to the email | sent him or not but how should | reply?

Thanks,

Virginia Whitt
Sales Administrator

S000 N US 131
Reed City, Ml 49677

Work: (231) 832.5525 x265
Fax: (231) 832.3876

Email: vwhitt@nartron.com

awe ,~ Original Message-—
I, rom: Loren Stieg (majlto:icstieg @shcglobal.net]
Sent: Thursday, May 15, 2014 10:17 AM
To: Virginfa Whitt
Subject: Fw: Re: Tattler ld order

Virginia,

Orders in question. Virginia, these incidents are not your fault and ('m not blaming you. Unfortunately your job Is Just to
jerk when the puppet master pulls the strings. | feel very badly for the conditions under which you and others have to
work, If we were left alone to run the operation like it should have been from the start none of this would have been a
problem. If Norm weren't afflicted by the ‘little man syndrome! and be such a prick, this whole operation would not be
suffering like it is. | know your are In the middle doing your best. 1 need to touch base with Mike, can you give me the
spelling of his last name.

Thanks,
Ics

Remembering Sept. 11, 2001

  
 

     
 

  
 

LC. Stieg .

President & CEO

S85 Innovations Corp, g DEPOSITION A

Mid-West Division g EXHIBIT +
; _ TTLER Reusable Canning Lids [Ss \
Ke E3-21-11

   
 

EXHIBIT

ss

   

UUS|000087

SS 00576
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-25 filed 09/30/20 PagelD.829 Page 3 of 4

web site: www.reusablecanninglids.com
isties @reusablecanninglids.com

231-832-4401
lestleg@sbeglobal.net

|
om,
-On Wed, Sf 14} 14, Nicole Bross <nicole@bross,ca> wrate:

> From: Nicole Bross <nicole@bross.ca>
> Subject: Re: Tattler lid order
> To: "Loren Stieg" <lestieg@sbcetobal.net>
> Date: Wednesday, May 14, 2014, 9:17 PM I'm attaching the original
> order forms from March. Let me know If you need any more info. We
> ordered two cases of regular mouth lids, and one case of wide mouth
> lids.
>
>
> On Wed, May 14, 2014
> at 2:43 PM, Loren Stieg <Icstieg@sbcglobal.net>
> wrote:
>
> Sorry to bother you further but | am finding everything except
> specifically was ordered.
> Thank you
> les
> Remembering Sept.
> 11, 2001
, 7 UC. Stieg
fH .
(‘President & CEO
> S&S
> Innovations Corp.
> Mid-West Division
> TATTLER Reusable Canning Lids
>
> web
> site? www.reusablecanninglids.com

>

> Istleg@reusablecanninglids.com

> 231-832-4401
> Icstlee@sbcplobal.net
>

> From: Nicole Bross

> <nicole@bross.ca>
>

> To: Loren

> Stleg <Icstleg@sbcglobal.net>
>

> Sent:

> Wednesday, May 14, 2014 3:36 PM

Oo Subject; Re:

f 2

Uusio00068

SS 00577
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-25 filed 09/30/20 PagelD.830 Page 4 of 4

> Tattler Iid order

>

> Hi Loren, It's 6127 Lockinvar Rd. SW
> Calgary, Alberta, Canada T3E 5x4.

S

cy Shanks for getting back to me,
{

> Nicole Bross
> On 2014-05-14 12:32 PM, "Loren Stieg"
> <Icstlee@sbcelobal.net>
> wrote:
>
>
> Nicole,Could
> you please provide me with an address. lam finding all aspects of
> your order except a ‘ship to’,
>
> Thank
> You.
>
> Loren C, Stieg
> Remembering
> Sept. 11, 2001
> LC, Stleg
> President & CEO
>
>
~. > S&S Innovations Corp.

}.. did-West
?Diviston

> TATTLER Reusable Canning Lids
>
>
> web site: www.reusablecanninglids.com
> Isties@reusablecanninglids.com
>
> 231-832-4401
>

> Iestieg @sbeelobal.net

>

Vvvvv

UUsi000069

SS 00578
